Campbell J.
Hood sued Fisher for the seduction of Sarah Hood, his daughter, in June, 1863. Evidence was given of the offence complained of. The plaintiff also showed by her that some years before there had been an illicit connection between the same parties. On cross-examination she was asked whether she had not been engaged to one John Sly, which she denied. She also denied admitting to Hial Sly that she had been engaged to John Sly. Defendant Fisher then offered to show by his mother, Lydia Fishei*, that in 1860 and 1861 Sarah Hood told her she was keeping company with and engaged to John Sly, and that John Sly in 1861 brought Sarah to Avitness’ house. This testimony was excluded, and exception Avas taken ro the exclusion.
We can perceive no possible ground on Avhich such evidence was admissible. It Avas not relevant in any Avay to the issue, and Avhether offered for impeachment or contradiction it was equally inadmissible, because entirely immaterial, even had a foundation been laid for asking impeaching questions.
The judgment must be affirmed, with costs.
The other Justices concurred.